IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BRANDON C. GILLREATH,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4649

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Brandon C. Gillreath, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied as untimely. See Fla. R. App. P.

9.141(c)(5)(A).

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.